FILED
                            NOT FOR PUBLICATION                             AUG 01 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SHANNON LEWIS AVERY, Sr.,                        No. 13-16343

               Plaintiff - Appellant,            D.C. No. 1:07-cv-01175-LJO-GSA

  v.
                                                 MEMORANDUM*
G. GONZALES; J. AMAYA,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Former California state prisoner Shannon Lewis Avery, Sr., appeals pro se

from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

First and Eighth Amendment violations. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion a dismissal for failure to prosecute or

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
failure to comply with a court order. Pagtalunan v. Galaza, 291 F.3d 639, 640-41

(9th Cir. 2002). We affirm.

      The district court did not abuse its discretion in dismissing Avery’s action

because Avery failed to prosecute the action and failed to comply with the court’s

order to respond to defendants’ written discovery. See id. at 642-43 (discussing

five factors relevant to decide whether to dismiss for failure to prosecute or to

comply with a court order).

      The district court did not abuse its discretion in denying Avery’s motion for

appointment of counsel because Avery failed to demonstrate exceptional

circumstances. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991) (setting

forth standard of review and explaining “exceptional circumstances” requirement).

      The district court did not abuse its discretion in denying Avery’s motion to

transfer venue. See 28 U.S.C. § 1404(a) (providing for transfer to a district where

an action might have been brought); Jones v. GNC Franchising, Inc., 211 F.3d
495, 498 (9th Cir. 2000) (setting forth standard of review); see also 28 U.S.C.

§ 1391(b) (listing grounds for venue).

      AFFIRMED.




                                           2                                    13-16343